Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Teller (US 8937620) and Luo (US 20210049802) which teaches the newly added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20190066351 A1) in view of Luo (US 20210049802) in view of Teller (US 8937620).
Regarding claim 1, Noh teaches q computer-implemented method comprising: identifying, by one or more processors, a source object presented in a source video (e.g. a motion retargeting method for character animation including generating an intermediate object including at least one of a skeleton and a mesh based on a source motion and a target character, extracting keyframes of the intermediate object, constituting target rig parameters based on the extracted keyframes, and performing spacetime optimization on the target rig parameters to minimize a pose error between the intermediate object and the target character- para. 24-26 and fig. 7); determining, by one or more processors, attribute information of the source object in respective frames of a sequence of source frames in the source video, the attribute information representing an animation effect associated with the source object across the sequence of source frames (e.g. a plurality of corresponding points between the source motion and the target character is selected by a user, generating a source mesh structure based on the corresponding points of the source motion, generating an intermediate mesh that has the same structure as the source mesh structure and is formed with the corresponding points of the target character, and transferring deformation gradients from the source mesh structure to the intermediate mesh for each frame to obtain an intermediate mesh animation- para. 27).
Noh fails to teach converting a static image into a new video by reproducing the animation effect in the new video using the attribute information of the source object to one or more new objects of the static image.
In the same field of imaging, Lou teaches converting a static image (e.g. a 3D scan can be created as an avatar of a person- para. 32) into a new video (e.g. The auto rigging as disclosed by the embodiments of the present disclosure animates the static 3D scan. For example, for a given input, such as the first input 410, the output 412a, 412b, 412c, 412d, 412e, and 412f (collectively 412) would be the moveable avatar, based on a set of animation instructions para. 73). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images/animations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Noh with the features of amination effects as taught by Lou. The motivation would have been to provide an easy way to duplicate often used effects in other images/videos.
Noh as modified by Lou fails to teach by reproducing the animation effect in the new video using the attribute information of the source object to one or more new objects of the static image.
In the same field of animations, Teller teaches by reproducing the animation effect in the new video using the attribute information of the source object to one or more new objects of the static image (e.g. FIG. 3C is an illustration of a user interface which permits a user to select and control various attributes of the animation style. The user may select an animation style, such as "manga", from menu 32C, which will render a selected character, group of characters, or all characters in a scene according to that style. The user may also select a "copy from" function, and identify and source character or object form which the animation style and possibly other elements may be copied. As a further option, a user may select an image or file of a character or object and transform that file into a character or object to be used in the system- col. 8, ll. 56-67+; and col. 4, ll. 8-25). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process animations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Noh as modified by Lou with the features of animation attributes as taught by Teller. The motivation would have been the ability to increase the emotional and dramatic texture of that content, are provided through use of relatively simple and intuitive tools (abstract). 
Regarding claim 2, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches wherein providing the attribute information comprises: generating, by one or more processors, a file which includes the attribute information according to a predetermined format; and providing, by one or more processors, the file including the attribute information to a user (e.g. animation production pipeline- Noh: para. 102, implies a computer system with storage of data. A file format is implied as the system must use a recognizable file format). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 3, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches wherein the attribute information indicates at least one of shapes (e.g. Mesh deformers- Noh: para. 15). Since the claim states “at least one of”, only one condition needs to be met. The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 4, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches receiving, by one or more processors, a first user selection of the source object from a plurality of source objects presented in the source video; and identifying, by one or more processors, the source object presented in the video source based on the first user selection (e.g.; different rig space parameters are directly represented on the viewport with simple objects that can be selected and manipulated by a user- Noh: para. 11, 13 and 27). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 5, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches receiving, by one or more processors, a second user selection of a time interval to bound source frames of interest for the source object in the source video; determining, by one or more processors, the sequence of source frames within the time interval in the source video; and determining, by one or more processors, the attribute information of the source object in respective frames of the sequence of source frames (e.g. artists are allowed to annotate on the timeline which specify favorable parameters, so that the optimized rig parameters reflect the artists' animation preference better- Noh: para. 54-55). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 6, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches providing, by one or more processors, the attribute information in association with timeline information of the sequence of source frames in the source video (Noh: para. 54-55). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 7, see the rejection of claim 1 above. Noh as modified by Lou and Teller further teaches obtaining, by one or more processors, attribute information of the source object presented in the source video, the attribute information representing the animation effect associated with the source object across the sequence of source frames of the source video; modifying, by one or more processors, a sequence of target frames by applying the attribute information on a target object in the sequence of target frames, to reproduce the animation effect on the target object across the sequence of target frames; and generating, by one or more processors, the target video from the modified sequence of target frames (e.g. a skeleton and a mesh based on a source motion and a target character, a keyframe extraction unit configured to extract keyframes of the intermediate object, and a target rig parameter optimization unit configured to constitute target rig parameters based on the extracted keyframes, and perform spacetime optimization on the target rig parameters to minimize a pose error between the intermediate object and the target character... the optimization framework of the present disclosure is based on intermediate object representation based on 3D transformations of skeleton and a mesh structure having corresponding points between source and target characters, and this framework improves versatility and efficiency and minimizes a pose error- Noh: para. 31-33). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 9, see the rejection of claim 7 above. Noh as modified by Lou and Teller further teaches wherein the target object is identified from the sequence of source frames (e.g. different rig space parameters are directly represented on the viewport with simple objects that can be selected and manipulated by a user- Noh: para. 11). Since the claim states “or”, only one condition needs to be met. The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 10, see the rejection of claim 7 above. Noh as modified by Lou and Teller further teaches wherein the sequence of target frames are extracted from a video (Noh: para. 24). Since the claim states “or”, only one condition needs to be met. The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 11, see the rejection of claim 7 above. Noh as modified by Lou and Teller further teaches wherein obtaining the attribute information comprises: obtaining, by one or more processors, the attribute information in association with timeline information of the sequence of source frames in the source video (Noh: para. 54-55). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 12, see the rejection of claim 11 above. Noh as modified by Lou and Teller further teaches wherein the modifying the sequence of target frames comprises: applying, by one or more processors, the attribute information to the target object in the sequence of target frames in an order according to the timeline information (e.g. timeline editing- Noh: para. 54 and 60-61). The same motivation to combine used in claim 1 above is applied herein.
Claim(s) 13 recite(s) similar limitations as claim(s) 1 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 15-16 recite(s) similar limitations as claim(s) 9-10 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 9-10 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 17 recite(s) similar limitations as claim(s) 6 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 18 recite(s) similar limitations as claim(s) 12 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 12 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 19-20 recite(s) similar limitations as claim(s) 1-2 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Noh teaches a system to carry out the invention (para. 8).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20190066351 A1) in view Luo (US 20210049802) in view of Teller (US 8937620) as applied to claim 1 above, in view of Earwood (US 20180117762 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Noh as modified by Lou and Teller teach/es all the limitations of claim 8 except wherein obtaining the attribute information comprises: retrieving, by one or more processors, a file which includes the attribute information, the file being generated according to a predetermined format; and parsing, by one or more processors, the attribute information from the retrieved file.
In the same field of animation, Earwood teaches wherein obtaining the attribute information comprises: retrieving, by one or more processors, a file which includes the attribute information, the file being generated according to a predetermined format; and parsing, by one or more processors, the attribute information from the retrieved file (e.g. the data exchange system 100 can parse the motion and attribute data (365) to determine whether the robotic device capabilities match the animation(s) (370). If not (371), the data exchange system 100 may reject the animation as incompatible (375) or modify the animation(s) to approximate compatibility (380)- para. 56).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems extract animation data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Noh as modified by Lou and Teller with the features of parsing as taught by Earwood. The motivation would have been parsing data is extremely well known in the art and would be obvious to at least try. Also Earwood teaches to determine compatible animation motions (para. 56).
Claim(s) 14 recite(s) similar limitations as claim(s) 8 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613